FILED
                            NOT FOR PUBLICATION                                 JUL 29 2015

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30181

               Plaintiff - Appellee,             D.C. No. 4:13-cr-00116-BMM-2

 v.
                                                 MEMORANDUM*
CECILIA ROSE GARDIPEE,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                              Submitted July 27, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Cecilia Rose Gardipee appeals from the district court’s judgment and

challenges the 160-month sentence imposed following her guilty-plea conviction

for assault resulting in serious bodily injury, in violation of 18 U.S.C. §§ 1153(a),



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
113(a)(6), and 3559(f)(3). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Gardipee contends that, because she in an Indian convicted under the Indian

Major Crimes Act, the district court did not have jurisdiction to impose a sentence

above 120 months under 18 U.S.C. § 3559(f)(3) and instead was limited to the

120-month maximum set forth in 18 U.S.C. § 113(1)(6). We review de novo a

district court’s assumption of jurisdiction. United States v. Marks, 530 F.3d 799,

810 (9th Cir. 2008). The plain language of 18 U.S.C. § 1153(a) makes it clear that

the district court had jurisdiction to apply the higher penalty ranges in § 3559(f)(3).

Section 1153(a) provides that any Indian who commits against another Indian

within Indian country a felony assault under section 113 “shall be subject to the

same law and penalties as all other persons committing” such an offense, and that

the United States has exclusive jurisdiction in such situations. 18 U.S.C. § 1153(a)

(emphasis added). Congress has not created an exception for § 3559(f)(3). Thus,

contrary to Gardipee’s contention, the fact that the district court’s jurisdiction was

authorized by § 1153(a) did not preclude the court from applying § 3559(f)(3).

      Gardipee contends that the district court procedurally erred when it departed

from the Guidelines. We do not review the procedural correctness of departures.

United States v. Vasquez-Cruz, 692 F.3d 1001, 1005-08 (9th Cir. 2012). Instead,


                                           2
we review the ultimate sentence for substantive reasonableness. Id. The sentence

is not substantively unreasonable in light of the totality of the circumstances and

the 18 U.S.C. § 3553(a) factors.

      Gardipee also contends that the district court failed to adequately explain the

reasons for the sentence. Because she did not object on these grounds in the

district court, we review for plain error. See United States v. Valencia-Barragan,

608 F.3d 1103, 1108 (9th Cir. 2010). The district court did not plainly err. It

explained the reasons for the above-Guidelines sentence sufficiently to permit

meaningful appellate review. See United States v. Carty, 520 F.3d 984, 992 (9th

Cir. 2008) (en banc).

      AFFIRMED.




                                          3